Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 1 of 6 PageID #: 329




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
 GOVERNMENT                 EMPLOYEES              INSURANCE
 COMPANY, GEICO INDEMNITY COMPANY,
 GEICO GENERAL INSURANCE COMPANY and
 GEICO CASUALTY COMPANY,                                                  Docket No.: 1:20-cv-05786-PKC-SJB

                                           Plaintiffs,

                        -against-

 BIG APPLE MED EQUIPMENT, INC., DAVID
 ABAYEV,   ALEKSANDR MOSTOVOY,      D.C.,
 SURESH PAULUS, D.O., ASHLEY KIAEI, D.C.,
 PETER MARGULIES, D.C., and JOHN DOE
 DEFENDANTS 1-10,

                                            Defendants.
 ---------------------------------------------------------------------X

                               DECLARATION OF MICHAEL VANUNU

          1.       I am associated with the law firm of Rivkin Radler LLP and am counsel for

 Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Company, GEICO

 General Insurance Company, and GEICO Casualty Company (collectively “GEICO” or

 “Plaintiffs”), in this action. I have personal knowledge of the facts set forth in this declaration and

 would testify as to them in a court of law if called upon to do so.

          2.       I submit this declaration on behalf of GEICO in support of its motion against

 Defendants Big Apple Med Equipment, Inc. (“Big Apple”) and David Abayev (“Abayev”,

 collectively the “Big Apple Defendants”) seeking an Order:

          (i)      staying all pending No-Fault insurance collection arbitrations that have been
                   commenced against GEICO by or on behalf of Big Apple pending disposition of
                   GEICO’s declaratory judgment claim in this action; and

          (ii)     enjoining Big Apple and anyone acting on their behalf from commencing any
                   further No-Fault insurance collection arbitration or litigation against GEICO
                   pending disposition of GEICO’s declaratory judgment claim in this action.
Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 2 of 6 PageID #: 330




        3.      GEICO’s declaratory judgment claim in this action directly relate to more than 774

 separate collection arbitrations pending before the AAA that collectively seek more than

 $887,000.00 from GEICO.

        I.      GEICO’s Complaint

        4.      GEICO commenced this action on November 30, 2020. See Docket No. 1.

 GEICO’s Complaint alleges that the Big Apple Defendants – along with co-defendants Aleksandr

 Mostovoy, D.C., Suresh Paulus, D.O., Ashley Kiaei, D.C., and Peter Margulies, D.C. (collectively,

 the “Co-Defendants”) – entered into schemes to submit thousands of fraudulent no-fault insurance

 claims seeking reimbursement for durable medical equipment and orthotic devices (collectively

 “DME”) provided through Big Apple to New York automobile accident victims covered by

 policies of insurance issued by GEICO (“Insureds”). The fraudulent schemes involved the Big

 Apple Defendants submission of charges to GEICO for DME:

        (i)     purportedly provided to Insureds as a result of unlawful financial arrangements with
                healthcare providers, including the Co-Defendants, either directly or through third-
                parties who are not presently known (Docket No. 1, ¶¶ 66-90);

        (ii)    that was not medically necessary and was purportedly provided based upon
                predetermined fraudulent protocols designed to financially enrich the Defendants,
                other health care providers, and others not presently known (Docket No. 1, ¶¶ 91-
                211);

        (iii)   that was not provided to the Insureds (Docket No. 1, ¶¶ 212-224); and

        (iv)    using HCPCS Codes that fraudulently mispresented the type and nature of DME
                purportedly provided to the Insureds (Docket No. 1, ¶¶ 225-256).

        5.      These allegations are not made in a conclusory vacuum. Instead, the Complaint is

 replete with specific and detailed allegations concerning the Big Apple Defendants’ fraudulent

 conduct – including examples of individual claims. Solely by way of example, the Complaint sets

 forth specific details how each of the Co-Defendants issued medically unnecessary prescriptions

 for DME to GEICO’s Insured, each Co-Defendants’ predetermined protocol for prescribing DME,




                                                 2
Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 3 of 6 PageID #: 331




 and provided claim-specific examples of Insureds who received virtually identical prescriptions

 for DME from each Co-Defendant despite experiencing different types of car accidents and not

 being similarly situated. See Docket No. 1, ¶¶ 91-211. The Complaint also describes how the Big

 Apple Defendants submitted charges to GEICO for DME never actually provided to Insureds. See

 Docket No. 1, ¶¶ 216-224.The Complaint further explains that many of the charges submitted by

 the Big Apple Defendants misrepresented what was provided to Insureds, to the extent that they

 actually received any DME. See Docket No. 1, ¶¶ 225-256.

        6.      In addition, the Complaint describes how the Longevity Defendants entered into

 unlawful financial arrangements in order to obtain prescriptions from healthcare providers,

 including the Co-Defendants by paying illegal kickbacks through third-parties. See Docket No. 1,

 ¶¶ 66-90. As part of obtaining third-party discovery in other actions brought by GEICO against

 healthcare providers who submitted fraudulent bills for no-fault insurance reimbursement, GEICO

 obtained checks issued by the Big Apple Defendants to entities that do not conduct any business

 or serve no legitimate purpose.

        7.      For example:

                (i)     On May 24, 2019, the Big Apple Defendants paid Statewide Employment
                        Professionals, Inc. a check for $10,675.23, when Abayev is Big Apple’s
                        sole employee. See Docket 1, ¶¶ 69-70.

                (ii)    On May 28, 2019, the Big Apple Defendants paid Prompt Process Serving
                        & Investigation Inc. a check for $9,632.38, when Prompt Process Serving
                        & Investigation is not a licensed process serving agency. See Docket 1, ¶
                        71.

                (iii)   Between May 7 and July 2, 2019, the Big Apple Defendants paid almost
                        $50,000.00 to Med Supply Professionals, Inc. See Docket 1, ¶¶ 72-73.

                (iv)    Between May 2 and July 8, 2019, the Big Apple Defendants paid more than
                        $63,000.00 to NY & EU Supply, Inc., when NY & EU Supply is not a
                        licensed DME supplier. See Docket No. 1, ¶¶ 74-75.




                                                3
Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 4 of 6 PageID #: 332




        8.      GEICO’s Complaint asserts claims against the Big Apple Defendants and their Co-

 Defendants for civil RICO violations pursuant to 18 U.S.C. § 1962(c) and (d), common law fraud,

 and unjust enrichment. See Docket No. 1, ¶¶ 271-276. Through these claims, GEICO seeks to

 recover more than $122,000.00 it already paid in reliance on the fraudulent billing submitted by

 the Defendants. Further, GEICO asserts a declaratory judgment claim that Big Apple has no right

 to receive payment on their pending and unpaid No-Fault insurance billing, currently amounting

 to more than $887,000.00.

 II.    Big Apple No Longer Conducts Business

        9.      Big Apple first started purportedly providing DME to Insureds on or about January

 6, 2019. GEICO first received a bill submitted to Big Apple on or around January 15, 2019.

 However, Big Apple has not submitted any bills to GEICO for purportedly providing DME to

 Insureds after December 29, 2019. See Declaration of Danielle Perdomo, GEICO Special Investigative

 Unit Supervisor, annexed hereto as Exhibit “1”.

        10.     GEICO’s Special Investigative Unit confirmed that Big Apple is no longer operating.

 On November 17, 2020, GEICO conducted an inspection of Big Apple’s operating address, 16102

 Union Turnpike, Fresh Meadows, New York, and confirmed that Big Apple was no longer operating.

 Furthermore, no new operating address could be found for Big Apple. See Declaration of Danielle

 Perdomo, GEICO Special Investigative Unit Supervisor, annexed hereto as Exhibit “1”.

 III.   Defendants’ Prosecution of No-Fault Arbitrations

        11.     Of the total pending and unpaid billing, the Big Apple Defendants are currently actively

 pursuing collection of more than $887,000.00 through expedited no-fault arbitrations, all of which is

 the subject of not only GEICO’s declaratory judgment claim.




                                                   4
Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 5 of 6 PageID #: 333




        12.     Specifically, Big Apple is currently prosecuting against GEICO at least 887 collection

 arbitrations, through the expedited American Arbitration Association (“AAA”) New York No-Fault

 procedures, seeking to collect on more than $887,000.00 in charges that are subject to GEICO’s

 declaratory judgment claim in the present case. See Declaration of Kathleen Asmus, GEICO Claims

 Manager, annexed hereto as Exhibit “2”.

 IV.    The Context of AAA No-Fault Arbitrations

        13.     The present motion to stay the Big Apple Defendants’ pending no-fault collections

 arbitrations is based, in part, on the risk of inconsistent results between and amongst the Big Apple

 Defendants’ collection proceedings and the present case satisfy the irreparable harm requirement.

        14.     The risk of inconsistent judgments is underscored by the fact that – in contrast to

 the present case – GEICO does not have a full and fair opportunity to litigate either (i) the

 legitimacy of Defendants’ fraudulent, pre-determined treatment and billing protocol, or (ii) the

 allegation that the Big Apple Defendants were engaged in illegal kickback schemes. The expedited

 no-fault arbitration procedure set forth in 11 N.Y.C.R.R. § 65-4.1 generally contemplates no

 substantive discovery in advance of the hearing, nor does it generally permit any meaningful

 examination or cross-examination of witnesses. See Allstate Ins. Co. v. Mun, 751 F.3d 94, 99 (2d

 Cir. 2014). In fact, no-fault arbitrations are typically heard and resolved in a matter of minutes,

 with arbitrators conducting one hearing after another, generally in 15-minute intervals. These

 circumstances render it impractical for an arbitrator to adequately consider large scale, complex

 schemes involving fraudulent treatment and billing protocols and complex financial, kickback, and

 referral scheme allegations.




                                                  5
Case 1:20-cv-05786-PKC-SJB Document 36-2 Filed 02/17/21 Page 6 of 6 PageID #: 334




 V.       Additional Attachments and Evidence in Support of GEICO’s Motion

          15.    As set forth above, attached as Exhibit “1” is the Declaration of Danielle Perdomo,

 GEICO Special Investigative Unit Supervisor, which describes the investigation into the current

 operation of the Big Apple Defendants.

          16.    As set forth above, attached as Exhibit “2” is the Declaration of Kathleen Asmus,

 GEICO Claims Manager, which states that there 774 no-fault collection arbitrations currently being

 prosecuted by the Big Apple Defendants that seek to collect more than $887,000.00.

          17.    As set forth above, attached as Exhibit “3” is Declaration of Robert Borzone, D.C.,

 L.Ac., DACBN.



          I declare under penalties of perjury that the foregoing is true and correct. Executed at

 Uniondale, New York on February 16, 2021.




                                                      Michael Vanunu




 5137713.v1                                       6
